Title: From James Madison to David Bailie Warden, 1 September 1810
From: Madison, James
To: Warden, David Bailie


SirMontpelier Sepr. 1. 1810
I have recd. from Judge Cooper of Pennsylva. a request, which I communicate in an entire copy of the letter containing it; as this will best explain his object and at the same time impress you with the laudable views by which he is actuated. In the uncertainty whether Genl. A. wd. be found at Paris, I have thought it best to address the request immediately to you, & I ca⟨n not doubt⟩ that you will feel equally with myself a pleasure, in contributing to the patriotic as well as scientific gratification, of so respectable a fellow Citizen. I only add, that if in the difficulty of transfering funds, any use can be made of my responsibility, drafts for the amount requisite in the case, may be made on me. Accept my respects & good wishes
